Citation Nr: 0838291	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-31 205	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to March 31, 2004 for 
the grant of service connection for large B-cell 
lymphoma/non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from November 23, 
1993 to March 22, 2003.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2004 rating in which the St. Petersburg, 
Florida RO (St. Petersburg RO), in pertinent part, granted 
service connection for the above disability and assigned an 
initial 100 percent rating, effective March 31, 2004, the 
date of receipt of the claim.  In November 2004, the veteran 
filed a notice of disagreement (NOD) with the effective date 
assigned.  In a July 2005 rating decision, the St. Petersburg 
RO denied the veteran's claim for an earlier effective date 
(as reflected in a contemporaneously issued statement of the 
case (SOC)); and the veteran perfected his appeal in August 
2005.

Subsequently, the veteran moved to Winston-Salem, North 
Carolina.  In September 2008, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge at the Winston-Salem RO.  A copy of the transcript is 
associated with the record.


FINDINGS OF FACT

1.  On March 18, 2004, the veteran was diagnosed with large 
B-cell lymphoma, non-Hodgkin's lymphoma based on the results 
of a biopsy performed by VA on March 16, 2004.

2.  On March 31, 2004, the St. Petersburg RO received the 
veteran's initial (informal) claim for service connection for 
non-Hodgkin's lymphoma.

3.  The record contains no statement or communication from 
the veteran or his representative, prior to March 31, 2004, 
that constitutes a pending claim for service connection for 
non-Hodgkin's lymphoma.


CONCLUSION OF LAW

The claim for an effective date earlier than March 31, 2004, 
for the grant of service connection for large B-cell 
lymphoma/non-Hodgkin's lymphoma is without legal merit.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to May 30, 2008, when 
38 C.F.R. § 3.159 was revised, in part, proper notice 
included asking the claimant to provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  Proper notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The St. Petersburg RO's July 2004 notice letter described the 
evidence necessary to substantiate a claim for service 
connection, and met all of the requirements noted above; 
including informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  This notification would also apply 
to the "downstream" issue of entitlement to an earlier 
effective date.  See VAOPGCPREC 8-03.  In addition, in a June 
2007 letter, the Roanoke, Virginia RO (Roanoke RO) provided 
notice as to how effective dates are assigned and the type of 
evidence that impacts this type of determination, consistent 
with the United States Court of Appeals for Veterans Claims 
(Court) decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Subsequently, the Roanoke RO readjudicated 
the claim and issued a supplemental SOC in June 2008.  To 
whatever extent the decision in Dingess/Hartman requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as earlier effective date 
claims, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  As the appeal is being 
denied herein, any such issues are moot.

Moreover, the veteran has been afforded the opportunity to 
present evidence and argument with respect to his claim for 
an earlier effective date, including testimony at a Board 
hearing in September 2008.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran in connection with the matter on 
appeal.  As will be explained below, the claim lacks legal 
merit; therefore, the duties to notify and assist required by 
the VCAA are not applicable to the claim.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

II. Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The record reflects that, on March 18, 2004, the veteran was 
first diagnosed with large B-cell lymphoma, non-Hodgkin's 
lymphoma based on the results of a biopsy performed by VA on 
March 16, 2004.  He filed an initial (informal) claim for 
service connection for non-Hodgkin's lymphoma on March 31, 
2004.  Subsequently, in a September 2004 rating decision, the 
RO granted service connection for large B-cell lymphoma/non-
Hodgkin's lymphoma, effective March 31, 2004.  The effective 
date of the grant of service connection for the veteran's 
lymphoma was based on the date of receipt of the veteran's 
initial claim for those benefits.  

The veteran has requested retroactive benefits for the grant 
of service connection for his lymphoma disability to March 
23, 2003, the day following his military discharge.  

During his hearing, the veteran asserted that the effective 
date should go back to the day after his discharge from 
service, because he had talked to a VA social worker on his 
first day in the hospital for chemotherapy treatment and she 
advised him that she was going to refer him to the Florida 
Department of Veterans Affairs to submit a claim.  He 
contended that, if the social worker had been more diligent, 
he would have filed his claim within the one year after his 
discharge from service.  The veteran's representative also 
argued that the appellant should not be classified as a 
veteran until his first formal day after discharge for 
presumptive service-connection purposes, noting that the date 
of discharge in this case was March 22, 2003.  The veteran 
also maintained that he did not know that he could have 
submitted a claim by calling the RO or his representative on 
the telephone and he should not be penalized for the lack of 
knowledge or assistance provided to him.  However, the Board 
finds that there was no pending claim for service connection 
for lymphoma, even though, prior to March 31, 2004, he had 
filed for service connection for other disabilities in 
October 2002, which were adjudicated in an April 2003 rating 
action.

While it is unfortunate that the veteran may not have been 
clear about all possible ways of applying for VA benefits and 
he relied on a VA social worker to refer him to a veteran's 
service organization representative, the United States Court 
of Appeals for Veterans Claims, citing to an opinion from the 
United States Supreme Court, has held that everyone dealing 
with the Government is charged with knowledge of Federal 
statute and agency regulations.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  Furthermore, the VA is under no legal 
obligation to individually notify every potential claimant of 
his or her possible entitlement to VA benefits.  Lyman v. 
Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 
451 (1991).  [Parenthetically, the Board notes that, at the 
time of the March 2004 hospitalization, the Disabled American 
Veterans was his representative, as the veteran had executed 
a VA Form 21-22 in October 2002, when he filed his original 
claim for service connection for migraine headaches, etc.]

The veteran's representative appears to be claiming that VA 
medical records, for example, the VA hospital record dated 
March 23, 2004, reflecting that "Social worker will also 
have patient seen by FLDVA for possible VA SC disability 
claim", should be construed as an informal claim under the 
provisions of 38 C.F.R. § 3.157.  But the provisions of 
38 C.F.R. § 3.157 allowing a report of examination or 
hospitalization to be accepted as a informal claim for 
benefits, if such report relates to a disability which may 
establish entitlement, only applies once a formal claim for 
compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree.  
(Emphasis added.)  See 38 C.F.R. § 3.157(b).  Here, no 
earlier claim for service connection for lymphoma had been 
disallowed, to permit the application of 38 C.F.R. § 3.157.  

Contrary to the veteran's representative's contention, even 
if the veteran had filed his claim for service connection for 
lymphoma prior to March 23, 2004, service connection could 
not have been awarded effective the day following his 
discharge from service, or March 23, 2003.  As he was not 
diagnosed with lymphoma until after his discharge from 
service, even if the veteran had filed a claim on March 22, 
2004, the effective date would be March 18, 2004, the date he 
was diagnosed with the disability.  (Emphasis added.)  See 
38 C.F.R. § 3.400(b)(2)(ii).  The effective date cannot not 
go back to the day following discharge from service unless 
the veteran's lymphoma had been diagnosed in service.  Thus, 
the representative's arguments, that the appellant should not 
be classified as a veteran until his first formal day after 
discharge for presumptive service connection purposes, noting 
that the date of discharge in this case was March 22, 2003, 
and that an exception under 38 C.F.R. § 3.1(r) should be 
granted by the Under Secretary, would still not result in an 
effective date of March 23, 2003.

The Board acknowledges that, in March 2004, that the veteran 
may have felt that he was physically and mentally incapable 
of filing a claim due to the shock of being diagnosed with 
cancer at age 29.  However, the Board emphasizes that the 
applicable law and regulations clearly make it the veteran's 
responsibility to initiate a claim for service connection 
with VA if he seeks that benefit and there is no medical 
evidence of record showing that he has ever been found 
incompetent.  While VA does have a duty to assist a claimant 
in developing facts pertinent to a claim, it is the claimant 
who must bear the responsibility for coming forth with the 
submission of a claim for benefits under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151(a).  In this case, the first document that 
can clearly be construed as a claim for the benefits sought 
was received by the RO on March 31, 2004.

Inasmuch as there was no pending claim for service connection 
for lymphoma prior to March 31, 2004, there is no legal basis 
for granting service connection for the veteran's lymphoma 
prior to this date.  Rather, the governing legal authority 
makes clear that, under these circumstances, the effective 
date can be no earlier than that assigned.  See 38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for lymphoma earlier than March 31, 2004 
is assignable, the claim for an earlier effective date must 
be denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

An effective date earlier than March 31, 2004, for service 
connection for large B-cell lymphoma/non-Hodgkin's lymphoma 
is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


